Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final, first office action on the merits. 
Claims 1-8, and 14-20 are presented for examination. 

Election/Restriction
Applicant’s election without traverse of claims 1-8, and 14-20 (Group I) in the reply filed on 03/15/2021 is acknowledged. 
Claims 9-13 are drawn to a nonelected invention (Group II). 
The requirement is still deemed proper and it therefore made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recite “the image data or the audio data” in line 2. There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liongosari et al. US 2019/0057166 (hereinafter Liongosari). 
Regarding claim 1: 
(Original) A system for improving vehicle design, the system comprising: 
(Liongosari Fig. 4 [0017], “various types of sensor data are collected by sensors (also described as sensor devices) in proximity to a user who is using a component …. Gather data regarding the user’s use of the component”. Liongosari  [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Also, see Liongosari [0027]) 
a user reaction sensor of the vehicle configured to detect user reaction data when the vehicle sensor detects the vehicle component is engaged by the user of the vehicle; (Liongosari Fig. 4 [0017], the sensors may include sensors that detect various motions (e.g., intentional action and/or unintentional, sub-conscious movement) made by the user with respect to the component. Sensors may also collect types of sensor data, including biometric data that describes current physiological characteristics of the user. Analyze the sensor datanad, base at least partly on the sensor data, determine a current level of satisfication of the user. Sensor data may be received and analyzed for any suitable number of components being user by individuals”. Liongosari  [0029], “sensors that are configured to generate the sensor data 118 based on observation and/or measurements of the component and/or the user interacting with the component 104”. Liongosari [0048], “the sensor data may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component”. Also, see Liongosari [0030]) 
a transceiver of the vehicle configured to communicate the user reaction data to a remote data server; (Liongosari Fig. 4 [0017], Sensors may also collect types of sensor data, including biometric data that describes current physicological characteristics of the user. Analyze the sensor datanad, base at least partly on the sensor data, determine a current level of satisfication of the user. Sensor data may be received and analyzed for any suitable number of components being user by individuals”Liongosari Fig. 4 [0018], “the sensor data may be provided as input to a model that is trained or otherwise developed sing a suitable machine learning (ML) technique”. Liongosari [0032-0033], “one or more components 104 may communicate sensor data 118 to other components, which may send accumulated sensor data 118 of multiple components 104 to the server(s) …. The sensor data 118 to determine, for a particular component 104, a satisfaction metric that indicates a current level of satisfaction of a user with the component 104”. )  
a remote data server configured to receive the user reaction data from the vehicle and other user reaction data from a plurality of other vehicles (Liongosari [0024], “features are provided to enable the sharing of data between users … based on how other users set the same (or similar) sear in their same (or similar) vehicles”. Also, see Liongosari [0025] and [0038]), and determine one or more subsequent design suggestions based on the user reaction data and the other user reaction data; and (Liongosari Fig. 4 [0019], “the sensor data from various instances of the component (e.g., a same or similar car seat installed in multiple vehicles used by different individuals may be aggregated and analyzed, as aggregate sensor data, to determine one or more updates to the design of the component”. Also, see Liongosari   [0021], [0030], [0033], and [0038])
a computing device coupled to the remote data server, and configured to execute vehicle design software for designing a subsequent vehicle design based on the one or more subsequent design suggestions.  (Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])
Regarding claim 2: 
(Original) Liongosari disclose the system of claim 1, 
Liongosari further teach wherein the remote data server includes a processor configured to analyze the user reaction data and the other user reaction data to determine the one or more subsequent design suggestions by classifying reactions of respective users when engaging the vehicle component.  (Liongosari Fig. 4 [0018-0019], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent”. Liongosari  [0020], “a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Also, see Liongosari [0038])
Regarding claim 5: 
(Original) Liongosari disclose the system of claim 1, 
Liongosari further teach wherein the computing device is configured to automatically incorporate the one or more subsequent design suggestions into the subsequent vehicle design.  (Liongosari Fig. 4 [0019], “the aggregate sensor data may be provided as input to a model that is trained or otherwise developed as input to a model that is trained or otherwise developed using suitable ML technique. The model may output one or more design modifications for the component based on the input aggregate sensor data, and such modification(s) may be provided for presentation in a design view of some other user interface”. See Liongosari [0022] and [0038-0039])
Regarding claim 6: 
(Original) Liongosari disclose the system of claim 5, 
Liongosari further teach further comprising a vehicle manufacturing device connected to the computing device and configured to automatically manufacture a subsequent vehicle based on the subsequent vehicle design. (Liongosari Fig. 4 [0050], “the design information is provided 408 for presentation through a user interface. In some implementations, the design information may be provided to a manufacturing automation system to begin manufacturing a next version of the component 104”.) 
Regarding claim 7: 
  (Original) Liongosari disclose the system of claim 1, 
Liongosari further teach further comprising a display screen connected to the computing device, wherein the computing device is further configured to render a graphical user interface for interacting with a designer, and wherein the graphical user interface includes an alert indicating to the designer at least one of the one or more subsequent design suggestions. (Liongosari Fig. 4 [0019], “identified portion(s) or subcomponent(s) may be presented as an overlay or other graphic enhancement to a design view of the component, rendered in a computer-aided design (CAD) system, computer-aided manufacturing (CAM) system, or some other suitable design tool. A designer may then user the indicated portion(a) and/or subcomponent(s) to determine one or more modifications to the component(s). Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0038-0039])
Regarding claim 8: 
(Original) Liongosari disclose the system of claim 7, 
Liongosari further teach wherein the alert includes text associated with the one or more subsequent design suggestions.  (Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. The user can either accept or reject a suggestion, and the user’s choice may be provided to further refine the model. Such mixed and/or shared control provides further refinement of the mode in addition to a positive user experience”.) 

Regarding claim 9-13: (Cancelled) 
Regarding claim 14: 
 (Original) A method for improving vehicle design, the method comprising: 
(Liongosari Fig. 4 [0017], “various types of sensor data are collected by sensors (also described as sensor devices) in proximity to a user who is using a component …. Gather data regarding the user’s use of the component”. Liongosari  [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Also, see Liongosari [0027])
detecting, by a user reaction sensor of the vehicle, user reaction data when the vehicle sensor detects the vehicle component is engaged by the user of the vehicle; (Liongosari Fig. 4 [0017], the sensors may include sensors that detect various motions (e.g., intentional action and/or unintentional, sub-conscious movement) made by the user with respect to the component. Sensors may also collect types of sensor data, including biometric data that describes current physicological characteristics of the user. Analyze the sensor datanad, base at least partly on the sensor data, determine a current level of satisfication of the user. Sensor data may be received and analyzed for any suitable number of components being user by individuals”. Liongosari  [0029], “sensors that are configured to generate the sensor data 118 based on observation and/or measurements of the component and/or the user interacting with the component 104”. Liongosari [0048], “the sensor data may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component”. Also, see Liongosari [0030]) 

communicating, by a transceiver of the vehicle, the user reaction data to a remote data server; (Liongosari Fig. 4 [0017], Sensors may also collect types of sensor data, including biometric data that describes current physicological characteristics of the user. Analyze the sensor datanad, base at least partly on the sensor data, determine a current level of satisfication of the user. Sensor data may be received and analyzed for any suitable number of components being user by individuals”. Liongosari Fig. 4 [0018], “the sensor data may be provided as input to a model that is trained or otherwise developed sing a suitable machine learning (ML) technique”. Liongosari [0032-0033], “one or more components 104 may communicate sensor data 118 to other components, which may send accumulated sensor data 118 of multiple components 104 to the server(s) …. The sensor data 118 to determine, for a particular component 104, a satisfaction metric that indicates a current level of satisfaction of a user with the component 104”. )  
receiving, by a remote data server, the user reaction data from the vehicle; (Liongosari Fig. 4 [0017], Sensors may also collect types of sensor data, including biometric data that describes current physicological characteristics of the user. Analyze the sensor datanad, base at least partly on the sensor data, determine a current level of satisfication of the user. Sensor data may be received and analyzed for any suitable number of components being user by individuals”. Liongosari [0024], “features are provided to enable the sharing of data between users … based on how other users set the same (or similar) sear in their same (or similar) vehicles”. Also, see Liongosari [0025] and [0038]) determining, by the remote data server, one or more subsequent design suggestions based on the user reaction data; and (Liongosari Fig. 4 [0019], “the sensor data from various instances of the component (e.g., a same or similar car seat installed in multiple vehicles used by different individuals may be aggregated and analyzed, as aggregate sensor data, to determine one or more updates to the design of the component”. Also, see Liongosari   [0021], [0030], [0033], and [0038])
executing, by a computing device coupled to the remote data server, vehicle design software for designing a subsequent vehicle design based on the one or more subsequent design suggestions.  (Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])
Regarding claim 15: 
(Original) Liongosari disclose the method of claim 14, further comprising: 
Liongosari further teach receiving, by the remote data server, other user reaction data from a plurality of other vehicles; and 4 (Liongosari [0024], “features are provided to enable the sharing of data between users … based on how other users set the same (or similar) sear in their same (or similar) vehicles”. Also, see Liongosari [0025] and [0038]) 85 -2569-5456Patent Attorney Docket No. 1 5269-40300 determining, by the remote data server, the one or more subsequent design suggestions based on the user reaction data and the other user reaction data.  (Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])
Regarding claim 16: 
(Original) Liongosari disclose the method of claim 14, 
Liongosari further teach further comprising analyzing, by a processor of the remote data server, the user reaction data to determine the one or more subsequent design suggestions by classifying reactions of the user when engaging the vehicle component.  (Liongosari Fig. 4 [0018-0019], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent”. Liongosari  [0020], “a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Also, see Liongosari [0038])
Regarding claim 18: 
(Original) Liongosari disclose the method of claim 14, 
Liongosari further teach further comprising automatically incorporating, by the computing device, the one or more subsequent design suggestions into the subsequent vehicle design.  (Liongosari Fig. 4 [0019], “the aggregate sensor data may be provided as input to a model that is trained or otherwise developed as input to a model that is trained or otherwise developed using suitable ML technique. The model may output one or more design modifications for the component based on the input aggregate sensor data, and such modification(s) may be provided for presentation in a design view of some other user interface”. See Liongosari [0022] and [0038-0039])
Regarding claim 19: 
(Original) Liongosari disclose the method of claim 18, 
Liongosari further teach further comprising automatically manufacturing, by a vehicle manufacturing device connected to the computing device, a subsequent vehicle based on the subsequent vehicle design.  (Liongosari Fig. 4 [0050], “the design information is provided 408 for presentation through a user interface. In some implementations, the design information may be provided to a manufacturing automation system to begin manufacturing a next version of the component 104”.)
Regarding claim 20: 
(Original) Liongosari disclose the method of claim 14, 
Liongosari further teach further comprising rendering, by the computing device, a graphical user interface for interacting with a designer to be displayed by a display, the graphical 54851-2569-5456Patent Attorney Docket No. 15269-40300user interface including an alert indicating to the designer at least one of the one or more subsequent design suggestions. (Liongosari Fig. 4 [0019], “identified portion(s) or subcomponent(s) may be presented as an overlay or other graphic enhancement to a design view of the component, rendered in a computer-aided design (CAD) system, computer-aided manufacturing (CAM) system, or some other suitable design tool. A designer may then user the indicated portion(a) and/or subcomponent(s) to determine one or more modifications to the component(s). Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0038-0039])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liongosari et al. US 2019/0057166 (hereinafter Liongosari) in view of Beaurepaire et al. US 2020/0082287 (hereinafter Beaurepaire).
Regarding claim 3: 
(Original) Liongosari disclose the system of claim 2 but, does not specifically teach or disclose, however, Beaurepaire, in the same field of endeavor teaches wherein the user reaction sensor includes at least one of an image sensor configured to detect image data or an audio sensor configured to detect audio data, and 2 4851-2569-5456Patent Attorney Docket No. 15269-40300 (Beaurepaire Figs. 2 and 5-6 [0040], “in a scenario where the user driving the vehicle 205 in the driving 205 in the driving position 209, the user has a positive reaction 211 (e.g., a smile detected by a facial recognition system of the vehicle 205) that indicates that the user is comfortable with the following distance 203 …. Negative reaction 215 (e.g., a scared facial expression detected by a facial recognition system of the vehicle 205”. Also, see Beaurepaire [0050-0052], “a camera sensors, a biometric sensor, a touch sensor “detect a touch of a vehicle component by the user that is indicative of the reaction, and a microphone 607 sensors”) 
wherein the processor of the remote data server classifies the reactions by analyzing the image data or the audio data.  (Beaurepaire [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 
Regarding claim 4: 
(Original) Liongosari in view of Beaurepaire disclose the system of claim 3, 
Beaurepaire further teach wherein the processor of the remote data server is configured to analyze the image data or the audio data to classify the reactions by comparing the image data or the audio data to stored image data or audio data corresponding to a plurality of reaction classifications.  (Beaurepaire Figs. 2 and 5-6  [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”. Beaurepaire [0051], “the resulting image data can be processed to identify one of a number of possible user facial expressions 621 that have been associated with a user comfort level or discomfort level”. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 
Regarding claim 17: 
(Original) Liongosari disclose the method of claim 16, 
Liongosari further teach wherein the classifying the reactions of the user when engaging the vehicle component comprises comparing, by the processor of the remote (Liongosari Fig. 4 [0018-0019], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent”. Liongosari  [0020], “a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Also, see Liongosari [0038]) but, specifically fails to disclose the image data or the audio data to stored image data or stored audio data corresponding to a plurality of reaction classifications.  
However, Beaurepaire teaches the following limitation: 
wherein the classifying the reactions of the user when engaging the vehicle component comprises comparing, by the processor of the remote data server, the image data or the audio data to stored image data or stored audio data corresponding to a plurality of reaction classifications.   (Beaurepaire Figs. 2 and 5-6 [0040], “in a scenario where the user driving the vehicle 205 in the driving 205 in the driving position 209, the user has a positive reaction 211 (e.g., a smile detected by a facial recognition system of the vehicle 205) that indicates that the user is comfortable with the following distance 203 …. Negative reaction 215 (e.g., a scared facial expression detected by a facial recognition system of the vehicle 205”. Also, see Beaurepaire [0050-0052], “a camera sensors, a biometric sensor, a touch sensor “detect a touch of a vehicle component by the user that is indicative of the reaction, and a microphone 607 sensors”. Beaurepaire [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-ezra et al. US 2020/0387645: a system and method for designing car systems. 
Ricci et al. US 2014/0309870: Vehicle-based multimode discovery. 
Schutz US 2017/0350718: Information-attainment system based on monitoring an occupant. 
Le et al. US 2016/0275361: Driver visual sensor behavior study device. 
Pertsel et al. US 10,850,693: Determining comfort settings in vehicles using computer vision. 
Sohmshetty et al. US 2012/0296514: system and method of conducting vehicle usage data analysis. 
Bist US 2013/0288212: system and a method for analyzing non-verbal cues and rating a digital content. 
Akiva et al. US 10,229,461: continuous identify monitoring for classifying driving data for driving performance analysis. 
Rezaei, Shahram, and Raja Sengupta. "Kalman filter-based integration of DGPS and vehicle sensors for localization." IEEE transactions on control systems technology 15.6 (2007): 1080-1088.
Riener, Andreas. Sensor-actuator supported implicit interaction in driver assistance systems. Wiesbaden: Vieweg+ Teubner, 2010.
Lai, Hsin-Hsi, Yu-Ming Chang, and Hua-Cheng Chang. "A robust design approach for enhancing the feeling quality of a product: a car profile case study." International Journal of Industrial Ergonomics
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZEH OBAID/Examiner, Art Unit 3623        

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623